      Case 1:18-mc-00458-LGS-OTW Document 4 Filed 10/05/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF IRAQ
 TELECOM LIMITED FOR AN
 EXPEDITED ORDER TO TAKE                          Case No. _____________
 DISCOVERY PURSUANT TO 28 U.S.C. §
 1782

 Applicant.

                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualifications or recusal, the undersigned

counsel for Applicant Iraq Telecom Limited (“Iraq Telecom”) certifies, to the best of their

knowledge and belief, as follows:

       1.      Agility Public Warehousing Company KSCP, a Kuwaiti corporation, holds an

indirect 54 percent interest in Iraq Telecom through a series of intermediate holding companies.

       2.      Orange S.A., a French corporation, holds an indirect 46 percent interest in Iraq

Telecom through a series of intermediate holding companies.
     Case 1:18-mc-00458-LGS-OTW Document 4 Filed 10/05/18 Page 2 of 2




Date: October 5, 2018        Respectfully submitted,
                             /s/ Gabriel F. Soledad
                             QUINN EMANUEL URQUART & SULLIVAN, LLP

                             Gabriel F. Soledad, Esq.
                              gabrielsoledad@quinnemanuel.com
                             Kristin N. Tahler, Esq.
                              kristintahler@quinnemanuel.com
                             Lauren H. Dickie, Esq.
                              laurendickie@quinnemanuel.com

                             1300 I Street NW, Suite 900
                             Washington, DC 20005
                             Telephone: (202) 538-8000
                             Facsimile: (202) 538-8100

                             865 South Figueroa Street, 10th Floor
                             Los Angeles, CA 90017
                             Telephone: (213) 443-3000
                             Facsimile: (213) 443-3100

                             SKARZYNSKI BLACK LLC

                             James Sandnes, Esq.
                              jsandnes@skarzynski.com

                             One Battery Place Plaza
                             New York, New York 10004
                             Telephone: (212) 820-7700

                             Counsel for Applicant Iraq Telecom
